Exhibit 10.22

Loan Proposal

August 12, 2002

Stewart Wang
President/CEO
Taitron Components Incorporated
25202 Anza Drive
Santa Clarita, CA. 91355

Dear Stewart,

Comerica Bank-California (“Bank”) is pleased to issue this proposal as
hereinafter described  (“Loan Proposal”) to Taitron Components Incorporated
(“Borrower”) subject to the following terms and conditions.

LOAN PROPOSAL

 

 

 

 

 

 

 

 

 

Borrower:

 

Taitron Components Incorporated

 

 

 

 

 

Amount:

 

$11,000,000 line to reduce to $10,000,000 at 9/30/02, $9,500,000 at 10/30/02 and
$9,000,000 at 11/30/02.

 

 

 

(Current line amount of $15,000,000).

 

 

 

 

 

Facility:

Revolving Line of Credit

 

 

 

 

 

Purpose:

 

Working Capital

 

 

 

 

 

Repayment:

 

Interest Only

 

 

 

 

 

Maturity:

 

December 31, 2002

 

 

 

 

 

Interest:

 

Prime + 0.75% or LIBOR + 325 basis points.

 

 

 

 

 

LIBOR rates will be fixed for 30, 90, 180 or 365 days with minimum advances of
$500,000.

 

 

 

 

 

Formula:

 

Borrowing will be limited to the sum of:

 

 

(1) 80% of eligible accounts receivable

 

 

(2) 30% of eligible inventory up to a maximum of $7,000,000

 

 

 

 

Effective 10/30/02: $6,500,000.  Effective 11/30/02 $6,000,000. Effective
12/31/02 $5,500,000

 

 

 

 

(3) An additional amount of $2,940M (70% of appraised amount of building located
@28040 W. Harrison Parkway, Valencia, CA)

 

 

 

 

Ineligible accounts receivable will primarily consist of the intercompany
accounts, Government accounts, contra accounts, foreign accounts, 25% cross
aging exclusion, COD, 20% concentration, and accounts over 90 days.

 

 

Ineligible inventory will primarily consist of slow moving inventory
(non-currently noted), consignment goods and packaging

 

 

 

 

 

Other Fees:

 

Borrower will pay to Comerica all of Comerica’s out of pocket expenses incurred
in connection with the Line of Credit including but not limited to  all
attorney’s, title, and filing fees incurred in connection with the loans.

 

 

 

 

 

Collateral:

 

UCC 1 first security interest on all corporate assets

 

 

First deed of trust on 28040 W. Harrison Parkway, Valencia, CA

 

 

 

 

 

Subordination

None

 

 

 

 

 

Guarantees:

 

None

Page 28



--------------------------------------------------------------------------------


COVENANTS

The Loan Documents referred to above may contain the following covenants, among
others:

1.

Financial Statement.  Borrower shall provide monthly company prepared financial
statement to Bank within thirty (30) days from the end of borrower’s fiscal
quarter.  Further, Borrower shall furnish to Bank 10K and 10Q within 15 days of
filing.

 

 

 

 

 

 

2.

Borrower shall maintain fire and extended coverage insurance in a form
satisfactory to Bank.

 

 

 

 

 

 

3.

Borrower will provide monthly accounts receivable, accounts payable agings and
inventory reports within 15 days of month end.  The reports will be submitted
along with a borrowing base calculation in a form satisfactory to Bank.

 

 

 

 

 

 

4.

Semi-annual A/R and inventory audits.

 

 

 

 

 

 

5.

All deposits will be made directly to a lockbox controlled by Comerica Bank.

 

 

 

 

 

 

6.

Financial Covenants.  Financial covenants shall be determined in accordance with
generally accepted accounting principals.  Accounting and other terms requiring
definition will be defined in subsequent Loan Documents.  Proposed financial
covenants to be tested quarterly include:

 

 

 

 

 

 

 

 

 

a. Debt to effective tangible net worth ratio no greater than 0.75:1.0

 

 

 

 

 

 

 

 

 

b. Effective tangible net worth no less than $24,600,000 commencing 03/31/02,
increasing each FYE by 100% of NI.

 

 

 

 

 

 

 

 

 

 

c. Current ratio of at least 2.0:1.0.

 

 

 

 

 

 

 

 

 

 

d. Profitability

For fiscal year 2002:

 

 

 

Quarter 3 profit of at least $50,000 exclusive of any gain on sale.

 

 

 

Quarter 4 profit of at least $100,000 exclusive of any gain on sale.

 

 

 

12/31/02 fiscal year end profit of $50,000.

 

 

 

 

e. Proceeds from the sale of former headquarter will reduce outstanding line
balance by at least $1,300,000 by 9/30/02

 

 

 

 

f. At least $1,000,000 of subordinated debt in a form satisfactory to Bank will
reduce outstanding line balance by 9/30/02.

 

 

 

 

g. At least $1,000,000 of subordinated debt in a form satisfactory to Bank will 
reduce outstanding line balance by 12/31/02.

 

 

 

 

 

 

Additional conditions to be performed as soon as possible.

1.

Updated A/R audit by Bank personnel.

Page 29


 



--------------------------------------------------------------------------------

I.

Completion of an independent inventory evaluation by an appraiser acceptable to
Bank.

II.

Taitron will agree to exit to another financing source if the company violates
any terms of the agreement. Taitron will agree to run parallel with an asset
based lender immedietly.

This proposal is for discussion purposes only.  It does not represent a
commitment to loan on part of Comerica Bank-California.  If the proposal meets
with your approval, it is than subject to credit approval by Comerica
Bank-California and the execution and delivery of all documents and information
required by Comerica Bank-California in form and substance satisfactory to Bank.

This proposal letter, if not accepted in writing, will expire on August 12,
2002.

This letter is also intended for the management of Taitron Components
Incorporated only and not to be shared with other parties without the prior
written consent of the Bank.

Very truly yours,

COMERICA BANK-CALIFORNIA

/s/Rick Pankow

--------------------------------------------------------------------------------

 

Senior Vice President/ Group Manager

 

Jason D. Brown
Vice President/ Alternate Group Manager

 

Above Terms Accepted:

 

Taitron Components Incorporated

 

/s/ Stewart Wang, President and CEO

--------------------------------------------------------------------------------

 

 

Page 30
